SHAHOOD, J.
An eighteen-count information was filed against appellant, charging racketeering, conspiracy to commit racketeering, seven counts of burglary of a structure, one count of attempted burglary of a structure, and eight counts of grand theft. The *391charges pertained to several burglaries of phone circuit boards from various hotels from Miami, Florida, to West Palm Beach, Florida.
We reverse appellant’s conviction on Count X, grand theft at Days Inn, Miami Springs, Florida. We affirm the convictions on all remaining counts without discussion.
In this case, although there was testimony at trial as to the value of the phone systems which were stolen from various other hotels, there was no testimony that any property was taken from Days Inn, Miami Springs, Florida. Accordingly, we reverse appellant’s conviction on Court X.
AFFIRMED in part; REVERSED in part.
FARMER, C.J., and TAYLOR, J., concur.